Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed on 02/23/21 has been received.  Application No. 15/964,334 of claims 3-4, 13-14, and 23 have previously been canceled. Claim 1, 2, 5-12, 15-22 are now pending, all of which are ready for examination by the examiner.  

Response to Amendments
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.
This action is made final.

Response to Arguments
I)	Applicant's arguments with respect to 35 USC § 103 rejections of claims 1, 2, 5-12, 15-22 have been fully considered but they are not persuasive. Applicant made the following arguments:
II)	Regarding claims 1, 11, and 21, Applicant argues “Snow, Andruss, Gupta, and Snyder whether taken alone or in combination, fail to show or render obvious "predicting a change in file size of the files and a change in capacity of the computer subsequent to the predetermined time interval ... selecting a backup plan for the files according to the urgency of each of the files, the change in file size, and the change in capacity of the computer," as recited in the amended independent claims…Nowhere 
Examiner respectfully disagrees.  Snyder teaches in paragraph [0081] backup features based on factors, such as urgency, bandwidth, size of data. Furthermore, paragraphs [0026] and [0029] of Snyder teaches various prediction and detection triggers and prioritization of backup schemes for files based on specific application, file characteristics.  In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1, 2, 5-9, 11, 12, 15-19, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Snow et al. (U.S. PGPub 2010/0293147; hereinafter “Snow”) in view of Andruss et al. (U.S. Patent 8,924,352; hereinafter “Andruss”) and further in view of Gupta et al. (U.S. PGPub 2014/0149355; hereinafter “Gupta”) and further in view of Snyder et al. (U.S. PGPub 2019/0158789; hereinafter “Snyder”).

As per claims 1, 11 and 21, Snow discloses a method for performing backup of electronic data, the method comprising:
sampling metadata of files on a computer; (See Fig. 5, paras. 23 and 202, wherein capturing and evaluating metadata against rules is disclosed, also See paras. 180-188, wherein service level agreement features are disclosed; as taught by Snow.)
deriving a model of change of the metadata over time, a state of the computer; (See paras. 27-28, wherein method of detecting a file change for a file is disclosed, also paras. 30-32, wherein identifying changes in metadata for file is disclosed, also See paras. 86-89 and 138, wherein method of determining file changes is disclosed, also See Fig. 6, paras. 210-214, wherein observing file changes and file change event is disclosed, also See para. 143, wherein state of the system is disclosed; as taught by Snow.)
generating an urgency model based on the metadata further indicating data access frequency and periodicity; (See paras. 86-88, 112 and 149, wherein features of the file metadata manager, such as frequency of modifications is disclosed, also See paras. 203 and 223, wherein evaluating urgency of files is disclosed; as taught by Snow.)
and backing up files to a storage server according to the selected backup plan. (See paras. 27-29, wherein method of detecting a file change for a file and storing file change in a backup repository is disclosed, also See paras. 203 and 223, wherein evaluating urgency of files is disclosed; as taught by Snow.)
However, Snow fails to disclose a predetermined time interval; wherein the model of change is a snapshot of dynamically sampled attributes of the files; performing an analysis of the model of change by determining features of the files comprising file usage dynamics of both the computer and a user associated with the files.
On the other hand, Andruss teaches a predetermined time interval; (See col. 7, 10-30, wherein logging changes of each file at a scheduled interval is disclosed; as taught by Andruss.)
wherein the model of change is a snapshot of dynamically sampled attributes of the files; (See col. 5, ll 1-19, wherein timestamp metadata as part of data structure is disclosed, also See col. 7, ll 35-41, wherein a snapshot of file and data is disclosed; as taught by Andruss.)
performing an analysis of the model of change by determining features of the files comprising file usage dynamics of both the computer and a user associated with the files. (See Fig. 4, wherein obtaining file usage information and deriving usage interval are disclosed, also See Fig. 1, col. 3, ll 55-60, wherein usage of files is disclosed, also See col. 4, ll 18-29, wherein user and system associated with files are disclosed; as taught by Andruss.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Andruss teachings in the Snow system. Skilled artisan would have been motivated to incorporate a method for backing up files and data prioritization taught by Andruss in the Snow system for performing data backup.  In addition, both of the references (Snow and Andruss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, backuping contents.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Snow and Andruss fails to disclose deriving an urgency of each of the files based on the urgency model, the urgency indicating (1) how soon a file must be retrieved from backup.
On the other hand, Gupta teaches deriving an urgency of each of the files based on the urgency model, the urgency indicating (1) how soon a file must be retrieved from backup. (See Fig. 13, paras. 67-68, wherein method of retrieving highest priority data from backup storage is disclosed; as taught by Gupta.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Gupta teachings in the combination of Snow and Andruss system. Skilled artisan would have been motivated to incorporate a method for streaming restore of a database from a backup system with respect to data priority taught by Gupta in the combination of Snow and Andruss system for performing data backup.  In addition, both of the references 
However, the combination of Snow, Andruss, and Gupta fails to disclose wherein the analysis further comprises predicting a change in file size of the files and a change in capacity of the computer subsequent to the predetermined time interval; deriving an urgency of each of the files based on the urgency model, the urgency indicating (2) conditions on whether to back up the file in low latency storage or high latency storage; and selecting a backup plan for the files according to the urgency of each of the files, the change in file size, and the change in capacity of the computer.
On the other hand, Snyder teaches wherein the analysis further comprises predicting a change in file size of the files and a change in capacity of the computer subsequent to the predetermined time interval; (See paras. 26 and 29, wherein various prediction and detection triggers and prioritization of backup schemes for files based on specific application, file characteristics are disclosed, also See para. 81, wherein backup features based on factors, such as urgency, bandwidth, size of data are disclosed; as taught by Snyder.)
deriving an urgency of each of the files based on the urgency model, the urgency indicating (2) conditions on whether to back up the file in low latency storage or high latency storage; (See paras. 81 and 84, wherein performing the prioritized backup of data based on factors, such as “urgency ( e.g., predicted amount of time until damage), network conditions (e.g., bandwidth, congestion, connectivity, latency, etc.), threat type ( e.g., localized threat, site-wide threat, device-specific threat, etc.), size of data backup, etc.”[0081] is disclosed; as taught by Snyder.)
and selecting a backup plan for the files according to the urgency of each of the files, the change in file size, and the change in capacity of the computer. (See paras. 26 and 29, wherein various prediction and detection triggers and prioritization of backup schemes for files based on specific application, file characteristics are disclosed, also See paras. 81 and 84, wherein performing the prioritized backup of data based on factors, such as “urgency ( e.g., predicted amount of time until damage), network conditions (e.g., bandwidth, congestion, connectivity, latency, etc.), threat type ( e.g., localized threat, site-wide threat, device-specific threat, etc.), size of data backup, etc.”[0081] is disclosed; as taught by Snyder.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Snyder teachings in the combination of Snow, Andruss, and Snyder system. Skilled artisan would have been motivated to incorporate a method for a prioritized backup of the plurality of content items based on factors, such as urgency and network conditions (e.g. latency) taught by Snyder in the combination of Snow, Andruss, and Gupta system for performing data backup.  In addition, both of the references (Snow, Andruss, Gupta, and Snyder) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, backuping contents.  This close relation between both of the references highly suggests an expectation of success.

claims 2, 12 and 22, the combination of Snow, Gupta, and Snyder fails to disclose predicting the file usage dynamics of the computer and the user based on the model of change.
On the other hand, Andruss teaches predicting the file usage dynamics of the computer and the user based on the model of change. (See Fig. 4, col. 8, ll 41-64 wherein predicting usage is disclosed, also See col. 6, ll 8-63, wherein predicted usage data is disclosed; as taught by Andruss.)
See claims 1, 11, and 21 for motivation above.

As per claims 5 and 15, the combination of Snow, Gupta, and Snyder fails to disclose predicting urgency of new files on the computer based on the urgency model; and predicting attributes of new files on the computer based on the urgency model.
On the other hand, Andruss teaches  wherein one or more of: predicting urgency of new files on the computer based on the urgency model; (See Fig. 2, col. 4, ll 54-67 and col. 5, ll 1-14, wherein method of prioritizing files using prioritization criteria is disclosed, also See Fig. 4, col. 8, ll 41-64 wherein predicting usage is disclosed, also See col. 6, ll 8-63, wherein predicted usage data is disclosed; as taught by Andruss.)
and predicting attributes of new files on the computer based on the urgency model. (See Fig. 2, col. 4, ll 54-67 and col. 5, ll 1-19, wherein method of prioritizing files using prioritization criteria in which “the timestamp may contain several attributes, such as time and date. Prioritization may be also be done by timestamp ranges, defining a range of times and/or dates, and assigning a priority to each range…” (col. 5, ll 11-14) is disclosed, also See Fig. 4, col. 8, ll 41-64 wherein predicting usage is disclosed, also See col. 6, ll 8-63, wherein predicted usage data is disclosed; as taught by Andruss.)
See claims 1 and 11 for motivation above.

As per claims 6 and 16, the combination of Snow, Andruss, Gupta, and Snyder further discloses wherein the attributes comprise one or more of data type and data size. (See para. 202, wherein file size and file type are disclosed; as taught by Snow.)

As per claims 7 and 17, the combination of Snow, Gupta, and Snyder fails to disclose predicting a growth of a particular file type.
On the other hand, Andruss teaches wherein predicting a growth of a particular file type. (See col. 5, ll 20-67, wherein grouping file types with same priority given higher or lower priority than other groups and method of predicting usage interval is disclosed, also See Fig. 3, col. 8, ll 23-40, wherein determine priority for each file type are disclosed, also See Fig. 4, col. 8, ll 41-64 wherein predicting usage is disclosed, also See col. 6, ll 8-63, wherein predicted usage data is disclosed; as taught by Andruss.)
See claims 1 and 11 for motivation above.

As per claims 8 and 18, the combination of Snow, Gupta, and Snyder fails to disclose one or more of: predicting, using the model of change and the urgency model, 
On the other hand, Andruss teaches wherein one or more of: predicting, using the model of change and the urgency model, which kinds of files are subjected to particular file operations more often than other kinds of files; (See col. 5, ll 20-67, wherein grouping file types with same priority given higher or lower priority than other groups and method of predicting usage interval is disclosed, also See Fig. 3, col. 8, ll 23-40, wherein determine priority for each file type are disclosed, also See Fig. 4, col. 8, ll 41-64 wherein predicting usage is disclosed, also See col. 6, ll 8-63, wherein predicted usage data is disclosed; as taught by Andruss.)
predicting which kinds of files grow in a monotonic manner; (See col. 5, ll 20-67, wherein grouping file types with same priority given higher or lower priority than other groups and method of predicting usage interval is disclosed, also See Fig. 3, col. 8, ll 23-40, wherein determine priority for each file type are disclosed, also See Fig. 4, col. 8, ll 41-64 wherein predicting usage is disclosed, also See col. 6, ll 8-63, wherein predicted usage data is disclosed; as taught by Andruss.)
predicting which kinds of files are periodically or un-periodically accessed; (See col. 5, ll 20-67, wherein grouping file types with same priority given higher or lower priority than other groups and method of predicting usage interval is disclosed, also See Fig. 3, col. 8, ll 23-40, wherein determine priority for each file type are disclosed, also See Fig. 4, col. 8, ll 41-64 wherein predicting usage is disclosed, also See col. 6, ll 8-63, wherein predicted usage data is disclosed; as taught by Andruss.)
and predicting file operations that cause change in system storage capacity or backup, the change being greater than a predetermined threshold.(See col. 12, ll 16-42, wherein utilizing different bandwidth connections in backup process is disclosed; as taught by Andruss.)
See claims 1 and 11 for motivation above.

As per claims 9 and 19, the combination of Snow, Gupta, and Snyder fails to disclose deriving derivative features from attributes of the metadata; and predicting the file usage dynamics based on a combination of the derivative features and the attributes of the metadata.
On the other hand, Andruss teaches wherein deriving derivative features from attributes of the metadata; (See Fig. 2, col. 4, ll 54-67 and col. 5, ll 1-19, wherein method of prioritizing files using prioritization criteria in which “the timestamp may contain several attributes, such as time and date. Prioritization may be also be done by ftimestamp ranges, defining a range of times and/or dates, and assigning a priority to each range…” (col. 5, ll 11-14) is disclosed, also See Fig. 4, col. 8, ll 41-64 wherein predicting usage is disclosed, also See col. 6, ll 8-63, wherein predicted usage data is disclosed; as taught by Andruss.)
and predicting the file usage dynamics based on a combination of the derivative features and the attributes of the metadata. (See Fig. 2, col. 4, ll 54-67 and col. 5, ll 1-19, wherein method of prioritizing files using prioritization criteria in which “the timestamp may contain several attributes, such as time and date. Prioritization may be also be done by ftimestamp ranges, defining a range of times and/or dates, and assigning a priority to each range…” (col. 5, ll 11-14) is disclosed, also See Fig. 4, col. 8, ll 41-64 wherein predicting usage is disclosed, also See col. 6, ll 8-63, wherein predicted usage data is disclosed; as taught by Andruss.)
See claims 1 and 11for motivation above.

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Snow et al. (U.S. PGPub 2010/0293147; hereinafter “Snow”) in view of Andruss et al. (U.S. Patent 8,924,352; hereinafter “Andruss”) and further in view of Gupta et al. (U.S. PGPub 2014/0149355; hereinafter “Gupta”) and further in view of Snyder et al. (U.S. PGPub 2019/0158789; hereinafter “Snyder”) and further in view of Mikurak (U.S. PGPub 2004/0064351).

As per claims 10 and 20, the combination of Snow, Gupta, and Snyder fails to disclose wherein deriving derivative features further comprises: analyzing values in the attributes of the metadata.
On the other hand, Andruss analyzing values in the attributes of the metadata; (See Fig. 4, col. 5, ll 1-19, 51-67 and col. 8, ll 41-64, wherein a variety of file metadata is disclosed; as taught by Andruss.)
See claims 1 and 11 for motivation above.

On the other hand, Mikurak teaches encoding the values that were analyzed into encoded values in a particular format; (See para. 600, Tables 44A-44B, wherein encoding schemes which indicate format of parameter contents are disclosed; as taught by Mikurak.)
bounding the encoded values according to the format; (See para. 600, Tables 44A-44B, wherein encoding schemes which indicate format of parameter contents are disclosed, also See paras. 1279-1286, wherein utilizing metadata in matching content is disclosed; as taught by Mikurak.)
and deriving derivative the features from the attributes in the metadata according to the encoded values. (See para. 600, Tables 44A-44B, wherein encoding schemes which indicate format of parameter contents are disclosed, also See paras. 1279-1286, wherein utilizing metadata in matching content is disclosed, also See paras. 1905-1906, wherein backing up data is disclosed; as taught by Mikurak.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Mikurak teachings in the combination of Snow, Andruss, Gupta, and Snyder system. Skilled artisan would have been motivated to incorporate a method for encoding schemes which indicate format of parameter contents taught by Mikurak in the combination of Snow, Andruss, Gupta, and Snyder system for performing data backup.  In addition, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153